Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 2/28/22. Claims 16 and 17 have been canceled and claims 1 – 15 and 18 – 20 are pending.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. Applicant argues, regarding claim 1, Chen and Peeters fail to teach dividing a wireless channel into a plurality of subcarriers, wherein the wireless channel comprises a wireless bandwidth of 320 MHz, wherein the wireless channel is operable to carry WLAN transmissions comprising codewords, and the codewords comprise a plurality of complex constellation points. However, Examiner respectfully disagrees and points to the rejection below and paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers. Also refer to paragraph 16 describing four spatial streams. Note: it is known in the art for four 80MHz bandwidth channels to equate to 320MHz bandwidth.
Applicant also argues, regarding claim 6, Chen, Peeters and Park fail to teach dividing a wireless channel into a plurality of subcarriers, wherein the wireless channel comprises a wireless bandwidth of 240 MHz. However, Examiner respectfully disagrees and points to paragraph 20 describing a 240 MHz band and paragraph 35 describing “When the maximum transmission bandwidth supported by RF is 240 MHz, the transmitting device may transmit the PPDU using three RFs each having 80 MHz capacity.” Thus, the 240MHz channel is divided into three 80 MHz bands. Amended claim 13, incorporating similar limitations, is also described by Park. Park teaches dividing the wireless channel into three subcarriers when the wireless channel bandwidth equals 240 MHz (paragraph 20: If the EHT PPDU is transmitted through the 240 MHz band, the third phase rotation values may be defined for each of three 80 MHz bands; paragraph 35: When the maximum transmission bandwidth supported by RF is 240 MHz, the transmitting device may transmit the PPDU using three RFs each having 80 MHz capacity); and dividing the wireless channel into four subcarriers when the wireless channel bandwidth equals 320 MHz. (paragraph 20: the 320 MHz band can be divided into four 80 MHz bands). Therefore, it is the Examiner’s position that the claim limitations as written have been met and the rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0007354 A1) in view of Peeters (US 7,269,209).
Regarding claim 1, Chen teaches a method of tone mapping for WLAN transmissions (paragraph 61: WLAN), the method comprising: dividing a wireless channel into a plurality of subcarriers, wherein the wireless channel comprises a wireless bandwidth of 320 MHz, wherein the wireless channel is operable to carry WLAN transmissions comprising codewords, and the codewords comprise a plurality of complex constellation points (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers. Also described in paragraph 16: four spatial streams. Note: it is known in the art for four 80MHz bandwidth channels to equate to 320MHz bandwidth); and mapping each complex constellation point of the codewords of the WLAN transmissions to tones of the plurality of subcarriers, wherein consecutive complex constellation points of codewords are mapped to nonadjacent tones of a respective subcarrier (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers. Further described in paragraph 136) and wherein said mapping comprises: a) mapping a first complex constellation point of the codewords to a first tone of a first subcarrier of the plurality of subcarriers (paragraph 132: encoding a plurality of data bits, parsing the stream of encoded bits, interleaving the encoded bits, mapping the data bits to a specified number of OFDM data tones, mapping a pilot sequence of bits to a specified number of pilot OFDM tones, and mapping null data bits to a specified number of left guard tones, right guard tones, and DC tones); b) mapping a second complex constellation point of the codewords to a second tone of the first subcarrier (paragraph 132: encoding a plurality of data bits, parsing the stream of encoded bits, interleaving the encoded bits, mapping the data bits to a specified number of OFDM data tones, mapping a pilot sequence of bits to a specified number of pilot OFDM tones, and mapping null data bits to a specified number of left guard tones, right guard tones, and DC tones); c) mapping a third complex constellation point of the codewords to a third tone of the first subcarrier (paragraph 132: encoding a plurality of data bits, parsing the stream of encoded bits, interleaving the encoded bits, mapping the data bits to a specified number of OFDM data tones, mapping a pilot sequence of bits to a specified number of pilot OFDM tones, and mapping null data bits to a specified number of left guard tones, right guard tones, and DC tones); d) mapping a fourth complex constellation point of the codewords to a fourth tone of the first subcarrier (paragraph 132: encoding a plurality of data bits, parsing the stream of encoded bits, interleaving the encoded bits, mapping the data bits to a specified number of OFDM data tones, mapping a pilot sequence of bits to a specified number of pilot OFDM tones, and mapping null data bits to a specified number of left guard tones, right guard tones, and DC tones).
Chen fails to explicitly disclose e) repeating steps a) - d) for each subcarrier of the plurality of subcarriers; and f) repeating step e) until all tones of the plurality of subcarriers are mapped.
However, Peeters teaches e) repeating steps a) - d) for each subcarrier of the plurality of subcarriers (col. 8, lines 5-12: (h) repeating steps (e)-(g) for each unique tone order mapping sequence in the set of unique tone order mapping sequences); and f) repeating step e) until all tones of the plurality of subcarriers are mapped (col. 8, lines 5-12: (h) repeating steps (e)-(g) for each unique tone order mapping sequence in the set of unique tone order mapping sequences, wherein the set of unique tone order mapping sequences includes one mapping sequence for each possible permutation of tone ordering, wherein the number of permutations is based on the number of tones being used for the transmission).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen’s method by incorporating the teachings of Peeters, for the purpose of completing the tone mapping process.
Regarding claim 2, Chen teaches the method as described in Claim 1, wherein said mapping further comprises mapping each complex constellation point using a tone mapping distance parameter of 20 (end of paragraph 29: In various embodiments, the processor can be further configured to execute the instructions to map tones of the message using a low density parity check (LDPC) tone mapping distance (DTM) of 20. Also described in paragraph 115).
Regarding claim 3, Chen teaches the method as described in Claim 1, wherein said plurality of subcarriers comprises a channel bandwidth of 80 MHz and wherein said mapping is performed according to an IEEE 802.11 ax tone plan (paragraphs 84 and 92: 80 MHz; paragraph 81: IEEE 802.11ax). 
Regarding claim 4, Chen teaches the method as described in Claim 1, wherein said mapping is performed using 160MHz or 80+80 MHz tone interleavers (paragraph 84: 160 MHz), and wherein a distance parameter of 20 is used for said 160MHz tone interleaver (paragraphs 8 and 84: 160MHz and end of paragraph 29: In various embodiments, the processor can be further configured to execute the instructions to map tones of the message using a low density parity check (LDPC) tone mapping distance (DTM) of 20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Peeters as applied to claim 1 above, and further in view of Wang et al. (US 2017/0346667 A1).
Regarding claim 5, Chen teaches the method as described in Claim 1, but fails to explicitly disclose wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors.
	However, Wang teaches wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors (paragraph 30: mapping schemes may be determined with the intention of reducing or minimizing a bit error rate (BER)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen by incorporating the teachings of Wang, for the purpose of minimizing error.

Claims 6 – 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0007354 A1) in view of Peeters (US 7,269,209) and Park et al. (US 2021/0344540 A1).
Regarding claim 6, Chen and Peeters teach the same limitations described above in the rejection of claim 1, but fail to explicitly teach wherein the wireless channel comprises a wireless bandwidth of 240 MHz.
However, Park teaches wherein the wireless channel comprises a wireless bandwidth of 240 MHz (paragraph 20: 240 MHz band. Also refer to paragraph 35). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen and Peeter’s method by incorporating the teachings of Park, for the purpose of enabling communication utilizing a specified bandwidth.
Regarding claim 7, Chen teaches the same limitations described above in the rejection of claim 2.
Regarding claim 8, Chen teaches the same limitations described above in the rejection of claim 3.
Regarding claim 9, Chen teaches the method as described in Claim 6, wherein said plurality of subcarriers comprise 980 data tones (paragraphs 8 and 115: 980 data tones).
Regarding claim 10, Chen teaches the method as described in Claim 6, wherein said dividing and said mapping are performed by a wireless access point (paragraph 80: As discussed above, the wireless device 202 can comprise an AP 104 or an STA 106, and can be used to transmit and/or receive communications; paragraph 81: Certain aspects of the present disclosure support allowing APs 104 to allocate STAs 106A-106D transmissions in optimized ways to improve efficiency... the high-efficiency 802.11 protocol described herein can allow for HEW and legacy stations to interoperate according to various OFDM tone plans (which can also be referred to as tone maps).
Regarding claim 11, Chen teaches the method as described in Claim 6, wherein said dividing and said mapping are performed by a wireless station (paragraph 80: As discussed above, the wireless device 202 can comprise an AP 104 or an STA 106, and can be used to transmit and/or receive communications; paragraph 81: Certain aspects of the present disclosure support allowing APs 104 to allocate STAs 106A-106D transmissions in optimized ways to improve efficiency... the high-efficiency 802.11 protocol described herein can allow for HEW and legacy stations to interoperate according to various OFDM tone plans (which can also be referred to as tone maps).
Regarding claim 12, Chen teaches the method as described in Claim 6, further comprising transmitting the WLAN transmissions using tones that are mapped to the complex constellation points (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers).
Regarding claim 13, Chen and Peeters teach the same limitations described above in the rejection of claim 1, but fail to explicitly disclose dividing the wireless channel into three subcarriers when the wireless channel bandwidth equals 240 MHz; and dividing the wireless channel into four subcarriers when the wireless channel bandwidth equals 320 MHz.
However, Park teaches dividing the wireless channel into three subcarriers when the wireless channel bandwidth equals 240 MHz (paragraph 20: If the EHT PPDU is transmitted through the 240 MHz band, the third phase rotation values may be defined for each of three 80 MHz bands: paragraph 35: When the maximum transmission bandwidth supported by RF is 240 MHz, the transmitting device may transmit the PPDU using three RFs each having 80 MHz capacity); and dividing the wireless channel into four subcarriers when the wireless channel bandwidth equals 320 MHz. (paragraph 20: the 320 MHz band can be divided into four 80 MHz bands).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen and Peeter’s method by incorporating the teachings of Park, for the purpose of enabling communication utilizing a specified bandwidth and number of subcarriers.
Regarding claim 14, Chen teaches the method as described in Claim 13, wherein said mapping comprises mapping each complex constellation point using a tone mapping distance parameter of 20 (end of paragraph 29: In various embodiments, the processor can be further configured to execute the instructions to map tones of the message using a low density parity check (LDPC) tone mapping distance (DTM) of 20. Also described in paragraph 115).
Regarding claim 15, Chen teaches the method as described in Claim 13, wherein said subcarriers comprise a channel bandwidth of 80 MHz (paragraphs 84 and 92: 80 MHz).
Regarding claim 18, Chen teaches the method as described in Claim 13, wherein said subcarriers comprise 980 data tones (paragraphs 8 and 115: 980 data tones).
Regarding claim 20, Chen teaches the method as described in Claim 13, further comprising transmitting the WLAN transmissions using the tones that are mapped to the complex constellation points (paragraph 114: Tone mapping takes constellation points and ensures they are mapped to OFDM subcarriers separated by an indicated distance. For example, in an 80 MHz channel, two consecutive constellation points can be separated by at least ten OFDM subcarriers).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Peeters and Park as applied to claim 13 above, and further in view of Wang et al. (US 2017/0346667 A1).
Regarding claim 19, Chen teaches the method as described in Claim 13, but fails to explicitly disclose wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors.
	However, Wang teaches wherein said mapping reduces an error rate of the WLAN transmissions caused by burst errors (paragraph 30: mapping schemes may be determined with the intention of reducing or minimizing a bit error rate (BER)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen by incorporating the teachings of Wang, for the purpose of minimizing error.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462